            Case 3:21-cv-00553-RNC Document 1 Filed 04/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

DOUGLAS HENTON                                    :
    Plaintiff                                     :    Civil Action No.:
                                                  :
v.                                                :
                                                  :
CITY OF NEW LONDON                                :
      Defendant                                   :    APRIL 21, 2021

                                   NOTICE OF REMOVAL

       To the United States District Court for the District of Connecticut:

       PLEASE TAKE NOTICE that Defendant, City of New London, respectfully removes

this action from the Superior Court of the State of Connecticut Judicial District of New London

at New London to the United States District Court for the District of Connecticut, pursuant to 28

U.S.C. § 1441, and as grounds therefore states as follows:

       1.      Plaintiff has commenced an action against the Defendant in the Superior Court of

the State of Connecticut Judicial District of New London at New London, by service of a

Summons and complaint dated March 29, 2021. The Plaintiff served by State Marshal a copy of

the Summons and complaint upon the municipal defendant on or about April 1, 2021. The case

was assigned Case No.: KNL-CV21-6050845-S in the records and files of that Court ("State
                                                                                 (“State

      Action”). Pursuant to 28 U.S.C. § 1446(a), the Defendant hereby attaches the Summons
Court Action").

and Complaint hereto as Exhibit A.

       2.      The State Court Action is returnable to the Superior Court of the State of

Connecticut Judicial District of New London at New London on May 11, 2021.

       3.      The State Court Action is a suit of a wholly civil nature of which the United

States District Court for the District of Connecticut has original jurisdiction under 28 U.S.C. §§

1331 and 1343(a)(3). Plaintiff alleges he was discriminated against because of his race, color,
             Case 3:21-cv-00553-RNC Document 1 Filed 04/21/21 Page 2 of 3




disability and age in violation of Title VII of the civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e, et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C.

§ 621, et seq., and the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.

This court also has supplemental jurisdiction over Plaintiff's
                                                   Plaintiff’s state law claims pursuant to 28

U.S.C.S. § 1367(a). This action may therefore be removed to this Court pursuant to 28 U.S.C. §

1441.

        4.      Attached hereto in compliance with 28 U.S.C. § 1446(a), are complete and

accurate copies of the process and pleadings received by the Defendant to date.

        5.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

thirty days of the date of service of process on Defendant.

        6.      Defendant is providing written notice of the filing of this Notice of Removal to

Plaintiff and is filing a copy of this Notice of Removal with the Clerk of the Superior Court of

Connecticut Judicial District of New London at New London, pursuant to 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant respectfully requests that this action be removed from the

Superior Court of the State of Connecticut Judicial District of New London at New London to

the United States District Court for the District of Connecticut.

                                              Respectfully submitted,

                                              Attorneys for Defendant
                                              Defendant

                                                /s/ Johanna G. Zelman
                                              Johanna G. Zelman
                                              FordHarrison, LLP
                                              FordHanison,
                                              CityPlace II
                                              185 Asylum Street, Suite 610
                                              Hartford, CT 06103
                                              Tel #: 860-740-1355
                                              Fax #: 860-578-2075
                                              Email: jzelman@fordharrison.com
           Case 3:21-cv-00553-RNC Document 1 Filed 04/21/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent to all counsel
of record via the United States Postal Service, First Class Mail, postage prepaid or email, this
21st day of April, 2021 to:
21'

Lorenzo J. Cicchiello, Esq.
Law Offices of Cicchiello & Cicchiello, LLC
582 West Main Street
Norwich, CT 06360
Fax: 860-886-5963

                                                /s/ Johanna G. Zelman
                                              Johanna G. Zelman



WSACTIVELLP:12194359.1
